05/16/2022



                                                                                           Case Number: DA 22-0203




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 22-0203

IN RE THE PARENTING OF:
R.D.R.,

      A Minor Child,

RICHARD DANE RENN,
                                                     ORDER OF MEDIATOR APPOINTMENT
            Petitioner and Appellant,

      and

NATALIA MERION BURCAR,

            Respondent and Appellee.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Michael Donahoe, whose name appears next on the list
of attorneys desiring appointment as mediators for Domestic Relations appeals which is
maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this May 16, 2022.



                                                   ' T-6im-if
                                          Bowen Greenwood, Clerk of the Supreme Court

c:     Richard Dane Renner, Robyn L. Weber, Michael Donahoe